Citation Nr: 0844894	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  07-03 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease 
to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension to 
include as due to herbicide exposure. 

3.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities to include as 
due to herbicide exposure.  

4.  Entitlement to service connection for a rash to include 
as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service entitlement to service 
connection for Parkinson's disease, hypertension, peripheral 
neuropathy of the bilateral lower extremities, and a rash 
including as due to herbicide exposure.  A review of the 
claims file reveals that a remand is necessary in order to 
properly adjudicate the veteran's claims.  

The veteran submitted a letter from the Social Security 
Administration (SSA) dated in August 2005 which indicates 
that the veteran was in receipt of SSA disability benefits.  
Additionally, a letter from Unum Life Insurance Company of 
America dated in May 2006 indicates that the veteran was in 
receipt of Long Term Disability benefits with an offset for 
SSA disability benefits.  No records or decisions from the 
SSA were obtained.  Additionally, no records from Unum Life 
Insurance Company were obtained.  Records from each should be 
obtained prior to final appellate review.

The veteran submitted a statement in June 2007 and indicated 
that he received treatment at VA and at his private physician 
W. Waheed, M.D., in May 2007.  The VA records associated with 
the claims file are dated through December 2006 and the 
records from Dr. Waheed are dated in September 2006.  
Consequently, the additional treatment records should be 
obtained.

Finally, in a January 2007 statement the veteran indicated 
that he desired a hearing before a Decision Review Officer 
(DRO) at the St. Louis RO.  The veteran has not been afforded 
a hearing and should be scheduled for such prior to final 
appellate review.  

Accordingly, the case is REMANDED for the following action:

1.  Request all VA treatment records 
dated after December 2006 and any 
private treatment records identified 
by the veteran, specifically 
including any additional records 
promulgated by Dr. Waheed.  If such 
efforts prove unsuccessful, 
documentation to that effect should 
be added to the claims file.

2.  Contact the SSA and obtain 
medical evidence and a copy of any 
disability decisions pertaining to 
the veteran.  A response from the 
SSA should be sought, even if no 
records are available.

3.  Contact Unum Life Insurance 
Company of America and obtain any 
medical evidence pertaining to the 
veteran.

4.  Schedule the veteran for a DRO 
hearing in accordance with 
applicable procedures.  The veteran 
and his representative should be 
provided with notice as to the time 
and place to report for said 
hearing.

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal.  If 
the benefits sought are not granted, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




